DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 February, 2022 is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
Paragraph 38 of the originally filed disclosure recites,
“[0038]	 The first three-way valve 33 is configured so that the cooling water flowing out from the cooling water piping 27b of the chiller 27 flows selectively into the battery heat exchanger 35 or the battery bypass flow path 3e. The second three-way valve 34 is configured so that the refrigerant flowing out from the low temperature basic flow path 3a selectively flows between the low temperature radiator flow path 3b and the heat generating device flow path 3c.”
- [0038]	 The first three-way valve 33 is configured so that the cooling water flowing out from the cooling water piping 27b of the chiller 27 flows selectively into the battery heat exchanger 35 or the battery bypass flow path [[3e]] 3d. The second three-way valve 34 is configured so that the refrigerant flowing out from the low temperature basic flow path 3a selectively flows between the low temperature radiator flow path 3b and the heat generating device flow path 3c. - -
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites in line 8, “a heat circuit provided with the heater core and second heat exchanger inside a flow path”, which should be corrected to - - a heat circuit provided with the heater core and the second heat exchanger inside a flow path - -.
Claim 1 recites in lines 11-13, “a connection state switching mechanism switching a flow state between the heater core and the first heat exchanger and second heat exchanger, between a first flow state and a second flow state”, which should be corrected to - - a connection state switching mechanism switching a flow state between the heater core and the first heat exchanger and the second heat exchanger, between a first flow state and a second flow state - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connection state switching mechanism” in claims 1, 3-4, and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “wherein a first side of the passenger compartment is a rear side of the passenger compartment, and a second side of the passenger compartment is a front side of the passenger compartment”, which renders the claim indefinite. First, it is unclear whether the designations of the first side and the second side are to be correlated to the originally recitation of the first side and the second side of the passenger compartment provided within claim 1.  Is the first side and second side of claim 2 the same, respective, first side and second side of claim 1 or a different side of the passenger compartment? Further, when the claims are read in light of the specification and drawings, as originally filed, the heat circuit is provided at the front side of the passenger compartment, i.e., the first side, while the engine heat exchanger, i.e., the first heat exchanger, is provided at a rear side of the passenger compartment, i.e., the second side.  This is evidence based on the written disclosure, and further exemplified throughout figures 1-3 and 16.  As such, it is unclear, in view of the designations of the first and second side previously presented within claim 1, and further, when read in light of the specification, how the heat circuit is positioned at the rear of the vehicle and the engine heat exchanger, i.e., the first heat exchanger, is positioned at the front of the vehicle.  The claim language of claim 2, thus, is contradictory to the initial designation of the positions of the heat circuit and first heat exchanger relative to the passenger compartment and the designations of the disclosed invention.  For examination purposes, it is being construed that the claim is directed to wherein the first side of the passenger compartment is a front side of the passenger compartment, and the second side of the passenger compartment is a rear side of the passenger compartment.
Claim 4 recites, “the third flow state”, which there is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being interpreted at the first recitation as a third flow state, such that the remaining recitations have antecedent basis.
Claims 5-7 are being further rejection under 35 U.S.C. 112(b) for utilizing the same claim language that lacks antecedent basis, and further due to dependency from rejected claim 4. For examination purposes, it is being interpreted at the first recitation as a third flow state, in claim 4, is provided such that the remaining recitations have antecedent basis within claims 5-7.
Claim 5 recites “wherein the direction in which the heat medium heated by the first heat exchanger flows through the heat circuit when the flow state is the third flow state and the direction in which the heat medium heated by the first heat exchanger flows through the heat circuit when the flow state is the second flow state are opposite.”, wherein it was provided within claim 4, “in the third flow state, heat medium does not flow from the first heat exchanger to the heat circuit, and inside the heat circuit, the heat medium heated by the second heat exchanger flows through the heater core”. As such, the claim is rendered indefinite, as it is unclear the metes and bounds of the claimed invention with respect to the third flow state. Looking at the figures, it is unclear the directional relationship between the different states. In particular, looking at figures 5-8 and 11, an assumed third flow state is shown, as the heat medium does not flow from the first heat exchanger to the heat circuit, as required by claim 4 which establishes the third flow state. Looking at figures 9 and 12, provide when at least the second flow state when at least part of the heat medium heated by the first heat exchanger flows through the heat circuit without flowing through the heater core. However, when comparing the flow paths of figures 5-8 and 11, the flow path of the third flow state is provided with a same directional flow, at least partially, as that when the heat medium flows within the second states of figures 9 and 12. As such, it is unclear based on the specification and the presently provided designation of the third flow state the metes and bounds of the claims. For examination purposes, it is being interpreted that claim 5 recites wherein the direction in which the heat medium heated by the first heat exchanger flows through the heat circuit when the flow state is the first flow state and the direction in which the heat medium heated by the first heat exchanger flows through the heat circuit when the flow state is the second flow state are provided.
Claim 8 recites, “the condenser”, which there is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being interpreted the limitation is recited as a condenser.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ENOMOTO (WO 2017/130846 A1 – published 3 August, 2017, see provided English machine translation), in view of MEYER (US 2005/0039878 A1 – published 24 February, 2005) and MATSUDA (US 6,394,210 B2 – published 28 May, 20020.
As to claim 1, ENOMOTO discloses a vehicle-mounted temperature control system (10), comprising:
a heater core (22) used for utilizing heat of a heat medium to heat an inside of a passenger compartment (pg. 4, lines 131 – 134; MPEP §2114-II);
a first heat exchanger (21) utilizing exhaust heat of an internal combustion engine to heat the heat medium (pg. 4, lines 125-128; MPEP §2114-II);
a second heat exchanger (31) utilizing heat other than exhaust heat of the internal combustion engine to heat the heat medium (pg. 5, lines 181-184; MPEP §2114-II);
a heat circuit provided with the heater core and second heat exchanger inside a flow path (see flow path designated of annotated figure 1 of ENOMOTO);
a communication flow path making the first heat exchanger communicate with the heat medium (see flow path designated of annotated figure 1 of ENOMOTO);
a connection state switching mechanism (25 and/or 40) switching a flow state between the heater core and the first heat exchanger and second heat exchanger, between a first flow state and a second flow state (such as for example the communication or lack of communication between components, as exemplified in figures 2-4 of ENOMOTO; MPEP §2114-II);
a control device (60) controlling the connection state switching mechanism (figure 5; pg. 8, lines 320-321; MPEP §2114-II), wherein 
in the first flow state, at least part of the heat medium heated by the first heat exchanger flows through part of the heat circuit while flowing through the heater core (such as for example the flow provided between the first heat exchanger, 21, and the heater core, 22, as exemplified in figures 2-3 of ENOMOTO; MPEP §2114-II); 
in the second flow state, at least part of the heat medium heated by the first heat exchanger flows through part of the heat circuit without flowing through the heater core (such as for example the flow provided between the first heat exchanger, 21, and the heat circuit as exemplified in figures 2-3 of ENOMOTO, where a part of the heat medium heated by the first heat exchanger flows into path 11c, without flowing through the heater core; MPEP §2114-II); and
the heat circuit is arranged respective to the vehicle (pg. 3, lines 101-103).
However, ENOMOTO does not explicitly disclose wherein the heat circuit is arranged at a first side of the passenger compartment in a longitudinal direction of the vehicle, and the first heat exchanger is arranged at a second side of the opposite side from the first side in the longitudinal direction.
First, MEYER is within the field of endeavor provided a thermal management system of a vehicle (abstract). MEYER teaches a heat circuit incorporating a heater core (44) and heat exchanger (70), which uses heat from another source than the engine (par. 35), are arranged at a first side of the passenger compartment (par. 22). In particular, the heat circuit is provided within the vehicle engine compartment (26), which is shown in figure 2, at least, to be in front of the passenger compartment, and within the instrument panel of the vehicle passenger compartment (22 of 24), which is at a front side of the vehicle (par. 22).  As such, it would have been obvious to one having ordinary skill in the art, at the time the invention was effectively filed, to provide the heat circuit at a first side of the passenger compartment, in particular at a front side of the passenger compartment, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. See MPEP §2144 – VI(C). More so, this is strong evidence that modifying ENOMOTO as claimed would was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., arrangement of parts relative to the passenger compartment, so as to provide at least heating, via the heater core, to the interior of the vehicle by positioning relative to the passenger compartment; par. 22 and 24 ). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify ENOMOTO by MEYER such that the heat circuit is positioned at a first side, in particular the front side, of the passenger compartment, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of arranging parts relative to the passenger compartment, so as to provide at least heating, via the heater core, to the interior of the vehicle by positioning relative to the passenger compartment, by the heat circuit.
Second, MATSUDA is within the field of endeavor provided a thermal management system of a vehicle (abstract). MATSUDA teaches that a heat exchanger(3, in view of col. 14-21), which utilizes heat from the internal combustion engine (col.4, lines 42-44; col.7, line  66- col.8, line 3), is arranged in the rear part of the vehicle (col.3, lines 4-6; figure 1, wherein the engine is positioned relative to the rear wheels of the vehicle, at a position rearward of the passenger compartment). Doing such is in part due to mounting space, in addition to design considerations or air resistance (col.3, lines 11-13). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify ENOMOTO, in view of MEYER, to incorporate the second heat exchanger is positioned at a second side of the passenger compartment, such as a rearward position of the passenger compartment which is opposite to the front side originally designated for the positioning of the heat circuit (see previous combination of ENOMOTO, in view of MEYER), for reasons related to mounting space and design consideration of air resistance.


    PNG
    media_image1.png
    890
    1123
    media_image1.png
    Greyscale

Annotated Figure 1 of ENOMOTO
As to claim 2 (in light of the U.S.C. 112(b) rejection set forth above), ENOMOTO, as modified by MEYER and MATSUDA, previously taught incorporating the heat circuit at a front side of the passenger compartment, as noted being the first side, and the engine at a rear side of the passenger compartment, as noted being the second side. 
As previously noted, it would have been obvious to one having ordinary skill in the art, at the time the invention was effectively filed, to provide the heat circuit at a first side of the passenger compartment, in particular at a front side of the passenger compartment, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. See MPEP §2144 – VI(C). More so, this is strong evidence that modifying ENOMOTO as claimed would was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., arrangement of parts relative to the passenger compartment, so as to provide at least heating, via the heater core, to the interior of the vehicle by positioning relative to the passenger compartment; par. 22 and 24 ). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify ENOMOTO by MEYER such that the heat circuit is positioned at a first side, in particular the front side, of the passenger compartment, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of arranging parts relative to the passenger compartment, so as to provide at least heating, via the heater core, to the interior of the vehicle by positioning relative to the passenger compartment, by the heat circuit. Furthermore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify ENOMOTO, in view of MEYER, to incorporate the second heat exchanger is positioned at a second side of the passenger compartment, at taught by MATSUDA, such as a rearward position of the passenger compartment which is opposite to the front side originally designated for the positioning of the heat circuit (see previous combination of ENOMOTO, in view of MEYER), for reasons related to mounting space and design consideration of air resistance.
As such, the combination of the prior art, as previously set forth within the rejection of claim 1, teaches the claimed invention of claim 2.

As to claim 3, ENOMOTO, as modified by MEYER and MATSUDA, further discloses wherein the control device controls the connection switching mechanism so as to switch the flow state of the heat medium to the second flow state and the first flow state in that order, when heating the passenger compartment is demanded (Applicant is advised that "[A]pparatus claims cover what a device is, not what a device does", as stated in MPEP§2114- II.  This assessment of apparatus claims comes from the determination over two patents related to X-Y plotters, wherein both X-Y plotters both had the paper moveable in the Y direction through effectuation by one or more pinch rollers to which the paper was placed between.  The difference at argument between the two devices resides in the prevention of slippage between the paper and the pinch rollers.  One patent solves this issues through the pinch rollers having friction formed "by knurling or by a layer of rubber or the like", while the other teaches the elimination of slippage through covering one of the pinch wheels with a silicon carbide grit, subsequently causing  small indentations to be formed in the paper.  Of the three arguments presented in the case to differentiate the device with the knurling to the device with the "rough spots" created by the silicon carbide grit, the key one is related to "the use of a random pattern of rough spots to create the indentations.  It is known that in the process of knurling a pattern of straight, angled, or crossed lines is cut or rolled into a material to produce a better gripping surface to that of the originally smooth surface prior to knurling. Further, knurling provides a rough surface to which friction is created for gripping, the same purpose of the rough surface made from the silicon carbide grit. From at least this interpretation by the courts, it was determined that there is no requirement to show "operational differences" between the claimed device and the prior art, as "an invention need not operate differently than the prior art to be patentable, but need only be different".  In this case, there was no reasonable description of what "grit" is, and what would exclude other possible surfaces, such as the "knurled surface". With respect to the present application, the limitation, “the control device controls the connection switching mechanism so as to switch the flow state of the heat medium to the second flow state and the first flow state in that order, when heating the passenger compartment is demanded”, is being given, appropriately, minimal patentable weight, as it does not structurally differentiate the "the vehicle-mounted temperature control system".  Therefore, since the structural limitations have been disclosed by ENOMOTO, as modified by MEYER and MATSUDA, there is no difference between the claimed invention and the prior art. Further, “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.” See MPEP §2111.04 -II. In this case, ENOMOTO, as modified by MEYER and MATSUDA, provides the control device, 60, capable of controlling the connection state switching mechanism, pg. 8, lines 320-321 and figure 5, to provide the first and second flow states, as exemplified and capable of being provided by the present invention in figures 2-3, at least, and thus, teaches the required structure capable of performing the function, if the condition is met).

As to claim 4(in light of the U.S.C. 112(b) rejection set forth above), ENOMOTO, as modified by MEYER and MATSUDA, further discloses wherein
the connection state switching mechanism switches the flow state of the heat medium among the first flow state, the second flow state, and a third flow state(such as for example the communication or lack of communication between components, as exemplified in figures 2-4 of ENOMOTO; MPEP §2114-II); and
in the third flow state, heat medium does not flow from the third heat exchanger to the heat circuit, and in the heat circuit, the heat medium heated by the second heat exchanger flows through the heater core (such as for example the flow provided for the first heat exchanger, 21, and the heat circuit as exemplified in figure 4 of ENOMOTO, where fluid associated with the engine can flow in a closed path, due to the closure of at least, 25, such that the flow path is isolated from the flow path of the heat circuit providing fluid flow from the second heat exchanger, 31, to the heater core, 22; MPEP §2114-II).

As to claim 5(in light of the U.S.C. 112(b) rejection set forth above), ENOMOTO, as modified by MEYER and MATSUDA, further discloses wherein the direction in which the heat medium heated by the first heat exchanger flows through the heat circuit when the flow state is the first flow state and the direction in which the heat medium heated by the first heat exchanger flows through the heat circuit when the flow state is the second flow state are provided (such as for example the flow provided between the first heat exchanger, 21, and the heater core, 22, as exemplified in figures 2-3 of ENOMOTO; such as for example the flow provided between the first heat exchanger, 21, and the heat circuit as exemplified in figures 2-3 of ENOMOTO, where a part of the heat medium heated by the first heat exchanger flows into path 11c, without flowing through the heater core; MPEP §2114-II).

As to claim 6 (in light of the U.S.C. 112(b) rejection set forth above), ENOMOTO, as modified by MEYER and MATSUDA, further discloses 
further comprising an engine heat circuit(see annotated figure 1 of ENOMOTO) configured so that at least part of the heat medium flowing out from the first heat exchanger can again flow into the first heat exchanger without flowing through the heat circuit (such as for example the flow provided for the first heat exchanger, 21, and the heat circuit as exemplified in figure 4 of ENOMOTO, where fluid associated with the engine can flow in a closed path, due to the closure of at least, 25, such that the flow path is isolated from the flow path of the heat circuit providing fluid flow from the second heat exchanger, 31, to the heater core, 22; MPEP §2114-II), wherein
in the third flow state, the heat medium heated by the heat exchanger flows through only the inside of the heat circuit (such as for example the flow provided for the first heat exchanger, 21, and the heat circuit as exemplified in figure 4 of ENOMOTO, in view of annotated figure 1 of ENOMOTO, where fluid associated with the engine can flow in a closed path, due to the closure of at least, 25, such that the flow path is isolated from the flow path of the heat circuit providing fluid flow from the second heat exchanger, 31, to the heater core, 22; MPEP §2114-II).

As to claim 7, (in light of the U.S.C. 112(b) rejection set forth above), ENOMOTO, as modified by MEYER and MATSUDA, further discloses wherein the control device controls the connection state switching mechanism so as to switch the flow state of the heat medium to the third flow state, the second flow state, and the first flow state in that order when the heating of the passenger compartment is demanded(Applicant is advised that "[A]pparatus claims cover what a device is, not what a device does", as stated in MPEP§2114- II.  This assessment of apparatus claims comes from the determination over two patents related to X-Y plotters, wherein both X-Y plotters both had the paper moveable in the Y direction through effectuation by one or more pinch rollers to which the paper was placed between.  The difference at argument between the two devices resides in the prevention of slippage between the paper and the pinch rollers.  One patent solves this issues through the pinch rollers having friction formed "by knurling or by a layer of rubber or the like", while the other teaches the elimination of slippage through covering one of the pinch wheels with a silicon carbide grit, subsequently causing  small indentations to be formed in the paper.  Of the three arguments presented in the case to differentiate the device with the knurling to the device with the "rough spots" created by the silicon carbide grit, the key one is related to "the use of a random pattern of rough spots to create the indentations.  It is known that in the process of knurling a pattern of straight, angled, or crossed lines is cut or rolled into a material to produce a better gripping surface to that of the originally smooth surface prior to knurling. Further, knurling provides a rough surface to which friction is created for gripping, the same purpose of the rough surface made from the silicon carbide grit. From at least this interpretation by the courts, it was determined that there is no requirement to show "operational differences" between the claimed device and the prior art, as "an invention need not operate differently than the prior art to be patentable, but need only be different".  In this case, there was no reasonable description of what "grit" is, and what would exclude other possible surfaces, such as the "knurled surface". With respect to the present application, the limitation, “wherein the control device controls the connection state switching mechanism so as to switch the flow state of the heat medium to the third flow state, the second flow state, and the first flow state in that order when the heating of the passenger compartment is demanded”, is being given, appropriately, minimal patentable weight, as it does not structurally differentiate the "the vehicle-mounted temperature control system".  Therefore, since the structural limitations have been disclosed by ENOMOTO, as modified by MEYER and MATSUDA, there is no difference between the claimed invention and the prior art. Further, “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.” See MPEP §2111.04 -II. In this case, ENOMOTO, as modified by MEYER and MATSUDA, provides the control device, 60, capable of controlling the connection state switching mechanism, pg. 8, lines 320-321 and figure 5, to provide the first through third flow states, as exemplified and capable of being provided by the present invention in figures 2-4, at least, and thus, teaches the required structure capable of performing the function, if the condition is met).

As to claim 8, ENOMOTO, as modified by MEYER and MATSUDA, further discloses comprising a refrigeration circuit (50; pg. 5, lines 199-200), wherein
the second heat exchanger utilizes the heat of the condenser of the refrigerant circuit to heat the heat medium (pg. 6, lines 205-210).

As to claim 9, ENOMOTO, as modified by MEYER and MATSUDA, further discloses wherein the heat circuit comprises a radiator (33; pg.6, lines 239-243) provided alongside the heater core with respect to the second heat exchanger (see positioning relative to one another in annotated figure 1 of ENOMOTO), and is configured to be able to adjust the flow rate of the heat medium flowing through the heater core and the radiator (such as through operation of figures 3 and 4, wherein flow is either provided to or not to the heater core and/or the radiator, such that the flow rate is adjusted; See MPEP §2114-III).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        5/17/2022